Citation Nr: 1221841	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-37 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to additional accrued benefits based on entitlement to an effective date prior to September 23, 2008, for the award of service connection for amyotrophic lateral sclerosis with loss of use of both hands.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and relative


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1974.  He died in October 2008.  The appellant claims as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2012, the appellant testified before a Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been added to the claims file.  


FINDINGS OF FACT

1.  A claim for entitlement to service connection for amyotrophic lateral sclerosis was received on February 27, 2008.  

2.  The Veteran died on October [redacted], 2008, due to amyotrophic lateral sclerosis.  

3.  Effective September 23, 2008, VA issued a new regulation establishing presumptive service connection for amyotrophic lateral sclerosis.  

4.  Competent evidence has not been presented establishing a link between the Veteran's service and the onset of his amyotrophic lateral sclerosis.  

5.  Amyotrophic lateral sclerosis was not manifested during service or within a year of service separation.  


CONCLUSION OF LAW

An effective date prior to September 23, 2008, for the grant of service connection on an accrued benefits basis for amyotrophic lateral sclerosis is not warranted.  38 U.S.C.A. §§ 5101, 5110, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(p), 3.318, 3.400, 3.1000 (2011); 73 Fed. Reg. 54691-01 (Sept. 23, 2008); 74 Fed. Reg. 57072-01 (Nov. 4, 2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  

Significantly, however, in this case, the appellant's claim arises from her disagreement with the effective date assigned following the grant of entitlement to service connection on an accrued benefits basis for amyotrophic lateral sclerosis.  In this regard, the Board notes that, once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered non-prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, in claims for accrued benefits, only the evidence that is of record at the time of the Veteran's death is considered.  See 38 C.F.R. § 3.1000(d)(4).  Therefore, VA has no further duties to assist the claimant, as all VA and other government records considered to be in constructive possession of VA have already been obtained.  

VA has also made all reasonable efforts to notify the appellant of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist her.  Additionally, the appellant was afforded an opportunity to testify before a Veterans Law Judge, and such a hearing was held in April 2012.  The Veterans Law Judge clarified the issue and asked about the possibility of forgotten records - such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.  

Based on the foregoing, the Board finds that the appellant has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claim at this time is warranted.  

The appellant seeks additional accrued benefits based on entitlement to an effective date prior to September 23, 2008, for the award of service connection for amyotrophic lateral sclerosis.  An accrued benefits claim arises after a Veteran has died.  Among the requirements for accrued benefits is a requirement that a claim must be filed within the year after the Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applicable law provides that an individual entitled to accrued benefits may be paid periodic monetary benefits to which a Veteran was entitled at the time of his death under existing ratings or based on evidence in the file at the time of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also made it clear that, in order to support a claim for accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).  In considering the appellant's claims for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death may be considered.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

In the present case, the Veteran died in October 2008.  At the time of his death, his February 2008 claim for service connection for amyotrophic lateral sclerosis was pending.  Within a subsequent November 2008 rating decision, service connection for amyotrophic lateral sclerosis was granted on an accrued benefits basis, effective September 23, 2008.  The appellant objects to this effective date.  She essentially contends that the effective date of the grant of service connection for amyotrophic lateral sclerosis should be earlier, to include either the date his service connection claim was filed, February 27, 2008, or the date he was diagnosed by his private doctor, January 18, 2008.  

Moreover, the appellant asserts, in effect, that, insofar as the newly enacted 38 C.F.R. § 3.318 merely reduces the evidentiary burden for establishing service connection for amyotrophic lateral sclerosis by obviating the need for evidence of a nexus between amyotrophic lateral sclerosis and service, this regulation is not a "liberalizing law," and as such, the effective date for the grant of service connection for amyotrophic lateral sclerosis should be assigned pursuant to the regulations governing standard service connection awards, rather than the regulations governing liberalizing laws. 

Generally, the assignment of effective dates is governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Additionally, 38 U.S.C.A. § 5110(d)(1) provides that the effective date of an award of death compensation or dependency and indemnity compensation for which the application is received within one year from the date of death shall be the first day of the month in which the death occurred.  Further, 38 U.S.C.A. § 5110(g) provides that, subject to the provisions of 38 U.S.CA. § 5101, where compensation, dependency and indemnity compensation, or pension benefits are awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a); see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  

Accordingly, the effective date of a grant of compensation, dependency and indemnity compensation, or pension benefits that is awarded pursuant to any liberalizing law cannot be earlier than the effective date of the law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  In this regard, the Board notes that, if a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or upon the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  

The essential facts of this case are not in dispute.  On February 27, 2008, VA received a claim for entitlement to service connection for amyotrophic lateral sclerosis.  Evidence submitted in conjunction with that claim included a January 18, 2008 summary of a neurological consultation which indicated a likely diagnosis of amyotrophic lateral sclerosis.  The Veteran died on October [redacted], 2008.  His death certificate listed amyotrophic lateral sclerosis as the immediate cause of death.  Within a November 2008 rating decision, service connection for amyotrophic lateral sclerosis, on an accrued benefits basis, was granted, effective September 23, 2008.  The appellant has appealed that determination.  

Effective September 23, 2008, VA issued a new regulation, 38 C.F.R. § 3.318, which established a presumption of service connection for amyotrophic lateral sclerosis for any Veteran who developed amyotrophic lateral sclerosis at any time after separation from service, provided that (1) there is no affirmative evidence that amyotrophic lateral sclerosis was not incurred during or aggravated by service; (2) there was no affirmative evidence that amyotrophic lateral sclerosis was due to the Veteran's own willful misconduct; and (3) the Veteran had active, continuous service of 90 days or more.  See 73 Fed. Reg. 54691-01 (effective Sept. 23, 2008). 

In this regard, the Board notes that the new 38 C.F.R. § 3.318  applies to all applications for benefits received by VA on or after September 23, 2008, or that were currently pending.  See 73 Fed. Reg. 54691-01 (effective Sept. 23, 2008); 74 Fed. Reg. 57072-01 (Nov. 4, 2009).  Furthermore, both the interim final rule and the final rule provide that, in accordance with 38 U.S.C.A. § 5110(g) (i.e., the statutory section governing effective dates assigned pursuant to liberalizing laws) the effective date of benefits awarded pursuant to this rule will be assigned in accordance with the facts found, but cannot be earlier than the effective date of this rule, or the date one year prior to the date of application, whichever is later. Id.  

Accordingly, 38 C.F.R. § 3.318 does not provide for retroactive benefits prior to the effective date, even in cases where the claim was originally filed and/or denied prior to September 23, 2008.  74 Fed. Reg. 57072-01 (Nov. 4, 2009).  In this regard, the Board highlights that, in the comments to the final rule, VA specifically addressed the effective date issue, noting that the new 38 C.F.R. § 3.318  is only applicable prospectively to claims filed on or after September 23, 2008, and to all applications for benefits that were pending on that date.  Id.  As such, VA concluded that, even in cases where the claim was originally filed and/or denied before September 23, 2008, the assignment of an effective date prior to that date for the award of benefits could not be granted pursuant to 38 C.F.R. § 3.318.  74 Fed. Reg. 57072-01 (Nov. 4, 2009).  

Based on the foregoing, the Board finds that the appellant in this case is not entitled to an effective date prior to September 23, 2008, for the grant of service connection for amyotrophic lateral sclerosis on an accrued benefits basis.  In making this determination, the Board acknowledges that the Veteran submitted his claim for service connection in February 2008.  Significantly, however, the Veteran's claim of entitlement to service connection for amyotrophic lateral sclerosis was granted by the RO pursuant to 38 C.F.R. § 3.318.  Accordingly, in assigning September 23, 2008, as the effective date for entitlement to service connection for amyotrophic lateral sclerosis on an accrued benefits basis, the RO assigned the earliest effective date permitted under the law.  As such, even though the Veteran's service connection claim was filed prior to September 23, 2008, because 38 C.F.R. § 3.318 does not provide for retroactive benefits, an effective date prior to September 23, 2008, cannot be assigned in this case.  

The Board has also considered the possibility of entitlement to service connection for amyotrophic lateral sclerosis on a direct basis, independent of 38 C.F.R. § 3.318.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Prior to September 23, 2008, the Veteran had submitted evidence, including a March 2008 private medical opinion statement and a copy of a medical study concluding service personnel had an increased risk of amyotrophic lateral sclerosis.  Considering first the submitted treatise evidence, the Board finds it to be of limited probative value.  The U.S. Court of Appeals for Veterans Claims has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).  

In this case, the medical treatise was submitted along with the March 2008 opinion of B.E.O., M.D., a private neurologist.  In his written statement, Dr. O. stated "there might be a connection" between the Veteran's amyotrophic lateral sclerosis and his service.  This language is inherently speculative, as "might" implies "might not" and, even when combined with the treatise evidence, which is not specific to the Veteran, is insufficient to serve as the basis for an award of service connection on an accrued benefits.  Winsett v. West, 11 Vet. App. 420, 424 (1998); see also Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding doctor's statement that Veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative).  Overall, the Board finds this evidence to be of little to no probative value, and does not find service connection is warranted on a direct basis for the Veteran's amyotrophic lateral sclerosis.  Thus, an effective date prior to September 23, 2008, is not warranted based on this evidence.  The Board also notes that amyotrophic lateral sclerosis was not diagnosed during service or within a year of the Veteran's 1974 service separation, and service connection on that basis is also not warranted.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Board again notes that a claim for accrued benefits must be based upon the evidence of record.  Therefore, seeking clarification from the private doctor or obtaining a VA medical opinion would not result in the award of accrued benefits since such evidence would post-date the date of death.  

In conclusion, an effective date prior to September 23, 2008, for the award of service connection on an accrued benefits basis for amyotrophic lateral sclerosis, is not warranted.  As a preponderance of the evidence is against the award of an effective date prior to September 23, 2008, for entitlement to service connection for amyotrophic lateral sclerosis on an accrued benefits basis, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to additional accrued benefits based on entitlement to an effective date prior to September 23, 2008, for the award of service connection for amyotrophic lateral sclerosis with loss of use of both hands is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


